DETAILED ACTION
This Office Action is in response to the communication filed 12/29/2020.
Status of the claims:
Claims 6-11 and 14-18 are cancelled.
Claims 1-5, 12-13 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 12/29/2020. By this amendment, the claims and drawings have been amended. Furthermore, 
Claims 1, 5, 12-13 have been amended to address the claims objection noted in previous Office Action (Pages 2-3). Accordingly, withdrawal of the claims objection is made.
Receipt is acknowledged of Applicant’s submission of corrected drawings in reply to the Drawings objection noted in said previous Office Action (Page 3). Accordingly, withdrawal of the drawings objection is made.
Claim 13 was rejected under 35 U.S.C. 101 because, as submitted originally, the claimed invention in claim 13 is directed to non-statutory subject matter, as noted in previous office action (Pages 5-6). Accordingly, withdrawal of the claim rejection is made.

Response to Information Disclosure Statement
The information disclosure statement filed 12/29/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence. 


Response to Claim Rejections under 35 USC § 112
Claims 1, 12 and 13 were rejected under 35 U.S.C. 112(a) and 112(b) as failing to comply with the written description requirement and as being indefinite because of the reasons noted in said previous Office Action. In reply to the claims rejections, the Applicant has submitted “the drafting of claims 12 and 13 meets the requirements set forth in Chapter 2100, Section 2181 of the "Manual of Patent Examining Procedure. Further, the technical solutions described in claims 12 and 13 are combinations of different components and are not single means claims. In addition, the Applicant submitted the claimed feature "predicted transmitter frequency hopping count value" recited in claim 1 can be manifested by its name and the calculation method to determine its value has been described in detail in the specification. Specifically, the predicted transmitter frequency hopping count value is referred to as “Slave_TC_Lock” in the specification. The specification lists the calculation formula of the count value and explains the meaning of the calculation formula (see for example, paragraphs [0020] and [0021] of the publication of the present application). The specification also explains the usage of the value (e.g. paragraph 10019] of the publication of the present application), which is also shown in the drawings (see FIG. 3). Based on the above, Applicant respectfully submits that the meaning, the calculation method of the value and the principle implementation of the technical solution of the application have been clearly explained in the specification.” In light of the applicant’s submission, the claims rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn.

Response to Claim Rejections under 35 USC § 103
Applicants’ Remark Made in an Applicants Arguments/Remarks filed 12/29/2020 has been fully considered. The applicant contends
Regarding the technical feature of "acquiring the transmitter frequency hopping starting count value, corresponding to the preset clock; in the synchronous frame and a number of relevant transmission bytes of the synchronous frame". Even if Applicant concedes, Kondo discloses that the data received by the slave includes various components and that each component has a certain number of bytes, Kondo, however, does not disclose acquiring the information about the 15Customer No.: 157062Application No.: 16/641,253above contents of Sellier fails to anticipate the technical feature of predicting transmitter frequency hopping count value as recited in claim 1. Because, the

The above Applicant’s arguments with respect to the rejection of the pending claims under 35 U.S.C. 103 as being unpatentable over Kondo in view of Sellier have been fully considered and are persuasive.  Accordingly, the rejection of claims 1-3, 12-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 12-13 are determined to contain allowable subject matter.
 The following is an examiner's statement of reasons for allowance: 
In light of the Applicants Remarks/Arguments made in reply to the Non-Final Rejection of 10/01/2020 and further search/consideration of the prior art considered pertinent to the applicant’s disclosure, the claimed subject matter in claims 1-5, 12-13 is patentably distinguishable from the prior art;  therefore is allowable.

The closest prior art of records considered are US2007/0162623 issued to Kondo and US2015/0222325 issued to Sellier et al. (“Sellier")
Regarding claim 1, Kondo discloses a method (e.g. Kondo, Para [0203]), a receiver, comprising a device (e.g. Kondo, Fig. 55) and a computer program product (e.g. Kondo, Fig. 59) for frequency hopping synchronization (e.g. Kondo, Para [0203] & Fig. 34: for frequency hopping pattern for synchronization), wherein the device comprises at least one processor and  at least one memory connected with the processor (e.g. Kondo, Fig. 59, Para [0470]), wherein, the memory stores program instructions executable by the processor (e.g. Kondo, Paras [(0469]); and wherein the computer program product comprises a computer program stored on a non-transitory computer-readable storage medium and the computer program comprises program instructions which, when executed by a computer (e.g. Kondo, Paras [0469]-[(0472]),  the method/receiver/computer program product, comprising the following steps: when a synchronous frame (e.g. Kondo, Figs. 27-28, Para [0181]), which is sent by a transmitter (e.g. Kondo, Paras [0182], [0189]), and comprises a transmitter frequency hopping starting count value corresponding to a preset clock (e.g. Kondo Fig. 32 and  Paras [0199]-[0200]), is received determining a first count value, corresponding to the preset clock, of the received synchronous frame (e.g. Kondo, Fig. 31-32, Paras [0199]: each of the slave devices receive frequency hopping pattern, from the master device, including a starting count value of a 28 bit counter, corresponding to the preset clock and determine the first count value). Sellier, teaches or suggests a counter that is added to the data packet each time the terminal transmits a new data  acquiring the transmitter frequency hopping starting count value, corresponding to the preset clock, in the synchronous frame and a number of relevant transmission bytes of the synchronous frame; based on the received first count value and the received number of relevant transmission bytes of the synchronous frame, determining a predicted transmitter frequency hopping count value corresponding to the preset clock; and based on the predicted transmitter frequency hopping count value and the transmitter frequency hopping starting count value, determining a receiver frequency hopping starting count value, recited in claim 1 and somehow similarly recited in claims 12 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2007/0162623 and US2015/0222325. These prior arts are considered pertinent because, they are related specifically to the field of radio communication, in particular to a method for frequency hopping synchronization, a device for frequency hopping synchronization in a receiver and a transmitter.. However, none of references teaches or suggests the detailed connection as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632